MEMORANDUM **  This matter has been stayed since February 2, 2015 pending resolution of Ho v. ReconTrust Co., N.A., No. 10-56884, Park v. Lehman Brothers Bank, FSB, No. 11-65473, or Park v. Quality Loan Service Corp., No. 12-56450, or further order of the court. We hereby lift the stay. j Janell Gomes appeals pro se from the district court’s judgment dismissing her action alleging violations of the Fair Debt Collection Practices Act and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm. The district court properly dismissed Gomes’s action because Gomes failed to allege facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 656 U.S. 662, 678, 681, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (to avoid dismissal, “a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is. plausible on its face” and conclusory allegations are not entitled to be assumed true) (citation and internal quotation marks omitted)). We do not consider matters not specifically and distinctly raised and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). AFFIRMED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.